Mr. Chief Justice Sharkey
delivered the opinion of the court.
The lessor of the plaintiff brought ejectment in the circuit court of Hancock county, for a tract of land on the bay of Biloxi. The defendant obtained a verdict, and the cause is brought up by writ of error. At the trial, several bills of exceptions were taken *234to the decision of the court in admitting the title deeds of the defendant to go in evidence to the jury, and the points for our consideration, arise on the sufficiency of the deeds as evidence.
The first error assigned is, that the court erred in admitting as evidence to go to the jury, the deed offered by defendant, which is set forth in the first bill of exceptions, for the objections therein stated. Two objections were made to the deed here alluded to. 1. That it was void for want of consideration between the parties. 2. That it was void for want of certainty in the description of the premises it purported to convey. That part of the deed to which the first objection applies, is in these words, after stating the parties, to wit: “Witnesseth the said Dorsette Richards, in consideration of the sum of 200 dollars, lawful money of this state, paid John Ladner, by the said Thomas F. M’Caleb,” &c. M’Caleb was the grantee, and the money, it would appear, was paid to Ladner.
The first objection to the deed was not well taken. The consideration expressed was 200 dollars, and although it was paid to Ladner, that can make no difference. It must be understood as a consideration passing for the benefit of the grantor. The language of.the deed amounts to an acknowledgment to that effect, and is sufficient to sustain it. The authorities cited in support of the objection do not, by any means, sustain it.
The next objection to the deed was taken for want of certainty in the description of the land conveyed. The' descriptive words used are these. “ A certain tract or parcel of land lying, being and situate in the county of Jackson, on the sea coast, on the west side of Biloxi, containing one hundred and seventy-three acres.” This description is entirely too vague. There must be sufficient certainty in the description of the land to point to its locality and distinguish it from other tracts of land. This deed would apply as well to one tract of land as another. It takes within its range the whole sea coast of Jackson county, embracing a distance of forty or fifty miles. Nothing is given to direct the mind to any particular place, or even to a particular neighborhood. For this reason the deed was void, and improperly admitted.
It is also assigned for error, that the court permitted the defendant to read as evidence, the deed from Ladner to M’Caleb, for *235the land in question, which deed is set out in the second bill of exceptions. The objection taken to this deed is, that the defendant, by the introduction of the first deed, had claimed title from Richards through M’Caleb, and that she could not change her ground and assume to derive title from Ladner. The disposition of the first error assigned, by declaring that the deed was improperly admitted, makes it unnecessary that we should give any opinion on the second. As the judgment must be reversed for this error, the deed from Richards to M’Caleb, cannot again be introduced on another trial, and, of course, the same objection cannot arise. For the same reason, it is also unnecessary to notice the other assignments of error.
Judgment reversed, cause remanded with venire de novo..